PER CURIAM.
Albert Lee Gray entered a guilty plea to the charge of sexual battery on a minor and was sentenced in accordance with the plea agreement. This appeal is brought from an order denying his motion for post-conviction relief without an evidentiary hearing.
We ordered the State to respond to the appellant’s allegations of ineffectiveness on the part of the court-appointed counsel— particularly the allegations that the State withheld or failed to disclose, or that defense counsel neglected to discover, exculpatory evidence. Having considered the plea colloquy, a deposition of the State’s medical witness which was taken by defense counsel, and other record documents, we conclude that the petitioner is entitled to no relief. Sayers v. State, 364 So.2d 848 (Fla. 3d DCA 1978).
Affirmed.